DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on July 29, 2022 has been entered.

Status of the Claims
Receipt and entry of Applicants’ reply filed on July 11, 2022 is acknowledged.  Claims 1, 3-4, 6, and 9-15 are amended and Claim 2 is canceled.  Thus, Claims 1 and 3-16 are pending and are further examined on the merits in the U.S. National stage application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2006/0196221 (Westermeyer; published on September 7, 2006) (WESTERMEYER).  
In reference to Claim 1, WESTERMEYER discloses
		An intake pipe for a compressor system (Figs. 1-13), comprising: 
			a lubricant separator (OIL SEPARATOR 516, ¶ 0035, lines 10-15, Fig. 11) configured to separate lubricant from fluid to be compressed which is flowing through the intake pipe (includes OIL SEPARATOR 516, oil return conduit 519, and high side conduits 521(s), Fig. 11);
			a first lubricant supply pipe (the pipe at the end of the arrowhead of the lead line of reference numeral 519 as shown in Fig. 11) attached to the lubricant separator (OIL SEPARATOR 516) and configured to supply the separated lubricant inside the lubricant separator (OIL SEPARATOR 516) to a first compressor (right COMPRESSOR 512 as shown in Fig. 11) or a second compressor (left COMPRESSOR 512 as shown in Fig. 11) in the compressor system (Fig. 11);
			a first intake branch pipe (line at the end of the lead line of reference numeral 527 as shown in Fig. 11) connected to a first inlet of a first housing of the first compressor (right COMPRESSOR 512 as shown in Fig. 11), and 
			a second intake branch pipe (line located above the reference numeral 524 as shown in Fig. 11) connected to a second inlet of a second housing of the second compressor (left COMPRESSOR 512 as shown in Fig. 11),
			wherein the first intake branch pipe and the second intake branch pipe are connected to the lubricant separator (connection is via evaporator 524, liquid conduit 523, CONDENSOR, and lines 521 to OIL SEPARATOR 516 within the closed refrigeration loop as shown in Fig. 11), and 
			wherein the first intake branch pipe and the second intake branch pipe are configured to introduce the fluid to be compressed (¶ 0036, last six (6) lines) which flows into the lubricant separator (OIL SEPARATOR 516) to the first compressor (right COMPRESSOR 512 as shown in Fig. 11) and the second compressor (left COMPRESSOR 512 as shown in Fig. 11) in the compressor system (Fig. 11), respectfully.  
	In reference to Claim 11, WESTERMEYER discloses 
		A compressor system (Figs. 1-13), comprising: 
			a first compressor (right COMPRESSOR 512, Fig. 11), which comprises a first housing, and a first inlet and a first outlet provided in the first housing; 
			a second compressor (left COMPRESSOR 512, Fig. 11), which comprises a second housing, and a second inlet and a second outlet provided in the second housing; and 
			an intake pipe comprising: 
				a lubricant separator (OIL SEPARATOR 516, ¶ 0035, lines 10-15, Fig. 11) configured to separate lubricant from fluid to be compressed which is flowing through the intake pipe (Fig. 11); and 
				a first lubricant supply pipe (the pipe at the end of the arrowhead of the lead line of reference numeral 519, Fig. 11) attached to the lubricant separator (OIL SEPARATOR 516) and configured to supply the separated lubricant inside the lubricant separator (OIL SEPARATOR 516) to the first compressor (right COMPRESSOR 512) or the second compressor (left COMPRESSOR 512), 
				wherein the first inlet and the second inlet communicate with each other through the intake pipe for being supplied with fluid to be compressed (system 510 is a closed refrigeration system such that the first inlet and the second inlet communicate with each other via the intake pipe that includes the OIL SEPARATOR 516);
			a first intake branch pipe (line at the end of the lead line of reference numeral 527 as shown in Fig. 11) connected to the first inlet of the first housing of the first compressor (right COMPRESSOR 512 as shown in Fig. 11); and 
			a second intake branch pipe (line located above the reference numeral 524 as shown in Fig. 11) connected to the second inlet of the second housing of the second compressor (left COMPRESSOR 512 as shown in Fig. 11), 
			wherein the first intake branch pipe and the second intake branch pipe are connected to the lubricant separator (connection is via evaporator 524, liquid conduit 523, CONDENSOR, and lines 521 to OIL SEPARATOR 516 as shown in the closed refrigeration system of Fig. 11), and 
			wherein the first intake branch pipe (line at the end of the lead line of reference numeral 527 as shown in Fig. 11) and the second intake branch pipe (line located above the reference numeral 524 as shown in Fig. 11) are configured to introduce the fluid to be compressed (¶ 0036, last six (6) lines) which flows into the lubricant separator (OIL SEPARATOR 516) to the first compressor (right COMPRESSOR 512 as shown in Fig. 11) and the second compressor (left COMPRESSOR 512 as shown in Fig. 11) in the compressor system (refrigeration and chiller system 510, ¶ 0035, lines 1 and 2, Fig. 11), respectfully.
	 
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0241926 (Fraser; published on August 28, 2014) (FRASER).    
	In reference to Claim 1, FRASER discloses
		An intake pipe for a compressor system (Figs. 1-13), comprising: 
			a lubricant separator (oil separator 206, ¶ 0061, line 14, Figs. 6 and 7) configured to separate lubricant from fluid to be compressed which is flowing through the intake pipe (common supply line 204 + middle inlet supply line 208 + oil drain 207 + outer inlet supply lines 208(s), Fig. 7);
			a first lubricant supply pipe (207, ¶ 0061, lines 16 and 17) attached to the lubricant separator (206) and configured to supply the separated lubricant inside the lubricant separator (206) to a first compressor (middle compressor #2 as labeled in Fig. 7) in the compressor system (Figs. 6 and 7);
			a first intake branch pipe (middle inlet supply line 208, ¶ 0061, line 10) connected to a first inlet of a first housing of the first compressor (middle compressor #2 as labeled in Fig. 7), and 
			a second intake branch pipe (outer inlet supply lines 208(s), ¶ 0061, line 10) connected to a second inlet of a second housing of the second compressor (outside compressors #1 or #3 as labeled in Fig. 7),
			wherein the first intake branch pipe (middle 208) and the second intake branch pipe (one of the outer 208(s)) are connected to the lubricant separator (all branch pipes have the same node of connection with lubricant separator 206, Fig. 7), and 
			wherein the first intake branch pipe (middle 208) and the second intake branch pipe (one of the outer 208(s)) are configured to introduce the fluid to be compressed which flows into the lubricant separator to the first compressor (middle compressor #2 as labeled in Fig. 7) and the second compressor (outside compressors #1 or #3 as labeled in Fig. 7) in the compressor system (Figs. 6 and 7), respectfully.  
	In reference to Claim 11, FRASER discloses		
		A compressor system (Figs. 1-13), comprising: 
			a first compressor (compressor #2, Figs. 6 and 7), which comprises a first housing, and a first inlet and a first outlet provided in the first housing (¶ 0061, lines 1-7); 
			a second compressor (one of the outside compressors #1 or #3, Fig. 7), which comprises a second housing, and a second inlet and a second outlet provided in the second housing (¶ 0061, lines 1-7); and 
			an intake pipe (includes 204+206+207+208(s)) comprising: 
				a lubricant separator (oil separator 206, ¶ 0061, line 14, Figs. 6 and 7) configured to separate lubricant from fluid to be compressed which is flowing through the intake pipe (¶ 0061, lines 1-7, Figs. 6 and 7); and 
				a first lubricant supply pipe (207, ¶ 0061, lines 16 and 17) attached to the lubricant separator (206) and configured to supply the separated lubricant inside the lubricant separator (206) to the first compressor (compressor #2), 
				wherein the first inlet (of compressor #2) and the second inlet (one of the outside compressors #1 and #3) communicate with each other through the intake pipe for being supplied with fluid to be compressed (through at least the 204 portion of the intake pipe);
			a first intake branch pipe (middle inlet supply line 208, ¶ 0061, line 10) connected to the first inlet of the first housing of the first compressor (compressor #2); and 
			a second intake branch pipe (outer inlet supply lines 208(s), ¶ 0061, line 10) connected to the second inlet of the second housing of the second compressor (one of compressors #1 or #3), 
			wherein the first intake branch pipe and the second intake branch pipe are connected to the lubricant separator (all branch pipes 208(s) have the same node of connection with lubricant separator 206, Fig. 7), and 
			wherein the first intake branch pipe (middle 208) and the second intake branch pipe (one of the outer 208(s)) are configured to introduce the fluid to be compressed (¶ 0061, lines 1-7) which flows into the lubricant separator (206) to the first compressor (compressor #2) and the second compressor (one of compressors #1 or #3) in the compressor system (Figs. 6 and 7), respectfully.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WESTERMEYER in view of US2016/0231035 (Lee et al.; published on August 11, 2016) (LEE).
	In reference to Claim 9, WESTERMEYER does not teach a valve.  LEE teaches an intake pipe for a compressor system (title, Abstract, Figs. 1-11) that comprises a valve (oil injection valve 122a, Figs. 5 and 10) and provided on the first lubricant supply pipe (116 + 122b, ¶ 0083, line 17) to supply the separated lubricant to the first compressor (110).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a valve on the first lubricant supply pipe as taught by LEE and incorporate such a feature into the intake pipe of WESTERMEYER’s refrigeration system for the benefit of providing improved control over an amount of oil/lubrication flowing into the compressors during operation of the system (¶ 0083, last four lines of LEE).
	In reference to Claim 10, WESTERMEYER teaches a second lubricant supply pipe (the dotted line piping crossed over the solid line 527 in Fig. 11), wherein the first lubricant supply pipe (dotted line section at arrowhead of 519 in Fig. 11) is configured to supply the separated lubricant to the first compressor (right 512), and the second lubricant supply pipe is configured to supply the separated lubricant to the second compressor (left 512).  WESTERMEYER does not teach a valve of the first lubricant supply pipe.  LEE teaches a scroll compressor system (title, Abstract, Figs. 1-11) having an intake pipe (includes 116 and 122b, Fig. 5) that includes a valve (122a) to meter the flow of lubricant oil.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a valve in a lubricant supply pipe to meter the flow of lubricant and incorporate such a valve into WESTERMEYER’s compressor system for the benefit of providing improved control over an amount of oil flowing into the compressors during operation of the system (¶ 0083, last four lines of LEE).

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WESTERMEYER in view of US2017/0284706 (Ozu et al.; published on October 5, 2017) (OZU).
	In reference to Claims 12 and 13, WESTERMEYER does not teach a sensor provided in the first compressor.  OZU teaches a device (¶s 0002 and 0003) that includes a sensor provided in the first compressor to obtain sensing information as to whether lubricant accumulated in the first compressor is insufficient in the first compressor (¶ 0003, Claim 12) and this sensor is a liquid level sensor (e.g., oil level sensor, ¶ 0003, line 7, Claim 13).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a sensor provided in the first compressor to obtain sensing information as to whether separated lubricant is insufficient in the first compressor (Claim 12) where the sensor is an oil level sensor (Claim 13) as taught by OZU and incorporate this feature(s) into WESTERMEYER’s scroll compressor for the benefit to ensure an appropriate amount of lubricating oil is provided to the compressor(s) as expressly described by OZU (¶ 0003, lines 6-8).
	In reference to Claim 16, WESTERMEYER does not explicitly call out the that first compressor/second compressor comprise a variable capacity compressor or a variable frequency compressor.  OZU teaches a device (Abstract, Figs. 1-9) that includes compressors that are a variable capacity compressor or a variable frequency compressor (¶s 0014 and 0015).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize compressor(s) that are a variable capacity compressor or a variable frequency compressor as taught by OZU and utilize these specific kind of compressors in WESTERMEYER’s compressor system for the benefit of employing the intake pipe in connection with other alterative commercially kinds of compressors that are still effective to compress a fluid (¶s 0001-0003 of OZU).
	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WESTERMEYER and OZU as applied to Claim 12 above, and further in view of LEE.
	In reference to Claim 14, WESTERMEYER and OZU do not teach a control component to operate a valve and features associated therewith.  LEE teaches a control component (controller 200, Fig. 10) which has control operation of a valve (159a) of the intake pipe to supply lubricant to the first compressor (110).  While LEE does not teach about operative control being associated with whether the supplied lubricant is insufficient in the first compressor, OZU’s device (¶s 0002 and 0003) includes a sensor provided in the first compressor to obtain sensing information as to whether lubricant accumulated in the first compressor is insufficient in the first compressor (¶ 0003) and this sensor is a liquid level sensor (e.g., oil level sensor, ¶ 0003).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the operational control of the valve via a control component as taught by LEE and further incorporate the control to be based on supplied lubricant being insufficient in the first compressor or the second compressor in conjunction with the sensor of OZU to further enhance this kind of control in the modified system of WESTERMEYER and OZU for the benefit of have having improved lubrication management/control for the compressor system that ensures an appropriate amount of lubricating oil is provided to the compressor during operation as expressly described by LEE (¶ 0083, last six (6) lines of LEE).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WESTERMEYER in view of LEE, and further in view of US2014/0044581 (Mao et al.; published on February 13, 2014) (MAO).
	In reference to Claim 15, WESTERMEYER does not teach 
		(i) a control component to control a valve and features associated therewith, and 
		(ii) that the control component is configured to determine whether the lubricant accumulated in the first compressor is insufficient based on a rotational speed of a drive shaft of the first compressor.  
With regard to (i) above, LEE teaches a compressor system that comprises a control component (controller 200, 4 0065, third to last line, Fig. 10 of LEE) which can control operation of a valve (122a, Fig. 10) of the intake pipe to supply lubricant to the first/second compressor (110, 112).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a control operation of a valve of the intake pipe to supply lubricant to the first/second compressor as taught by LEE and incorporate such a feature into WESTERMEYER’s compressor system for the benefit of providing improved control over an amount of oil flowing into the compressors during operation of the system (¶ 0083, last four lines of LEE).
	With regard to (ii) above, WESTERMEYER and LEE do not explicitly teach that the control component is configured to determine whether the lubricant accumulated in the first compressor is insufficient based on a rotational speed of a drive shaft of the first compressor.  MAO teaches a rotary compressor (title Abstract, Figs. 1-13B) that includes a control component (including oil level sensor 120, Fig. 2) configured to determine whether the lubricant accumulated in the first compressor is insufficient based on a rotational speed of a drive shaft of the first compressor (Abstract, ¶ 0080).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a control component being configured to determine whether the lubricant accumulated in the first compressor is insufficient based on a rotational speed of a drive shaft of the first compressor as taught by MAO and further incorporate this additional feature in to modified compressor of WESTERMEYER and LEE for the benefit of having improved control for lubrication management of the compressors in the air conditioner and also to provide an adequate supply of oil to the scroll compressor in the air conditioner when in operation as explicitly described by MAO (¶ 0004; MAO recognizes the importance of having the proper amount of lubricating oil in a twin or multi-compressor system and rotation of the shaft is one way to know if the scroll compressor is ON or OFF so that the a proper amount of lubrication is correspondingly supplied).

Note on Allowability
While WESTERMEYER teaches a first intake branch pipe (line at the end of the lead line of reference numeral 527 as shown in Fig. 11 of WESTERMEYER) and a second intake branch pipe (line located above the reference numeral 524 as shown in Fig. 11) as described in the rejection of independent Claim 1 above, WESTERMEYER’s first intake branch pipe and second intake branch pipe each only extend to the evaporator (524, at the left portion of Fig. 11 of WESTERMEYER) and cannot extend to the OIL SEPARATOR 516, and thus, is not an extension of the first intake branch pipe and the second intake branch pipe, respectively, into the OIL SEPARATOR 516 (which is located in the right portion of Fig. 11 of WESTERMEYER).  While FRASER’s compressor system discloses a lubricant separator (206), FRASER is silent/does not show the first intake branch pipe and the second intake branch pipe extending into lubricant separator (206, which is located within common suction supply line 204 as shown in Fig. 7 of FRASER).  Thus, the respective recitations of dependent Claims 3 and 4 which each depend from amended Claim 1 each recite a different compressor system arrangement in contrast to WESTERMEYER’s and/or FRASER’s refrigeration systems as applied to reject independent Claim 1 above.  

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 3 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ intake pipe for a compressor system as claimed including   
				“a portion of the first intake branch pipe (320, Fig. 2 of the specification) and a portion of the second intake branch pipe (330) both extend into the interior of the lubricant separator (310).” is not shown or rendered over the prior art of record.  
			Dependent Claim 4 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ intake pipe for a compressor system as claimed including   
				“the side wall [of the lubricant separator 310, Fig. 5] is provided with a first side wall outlet through which the first intake branch pipe (320, Fig. 5 of the specification) extends and a second side wall outlet through which the second intake branch pipe (330, Fig. 5) extends, and the bottom wall (313) is provided with a bottom wall opening (314) communicating with one end of the first lubricant supply pipe (340).”
Claims 5-8 are further indicated as allowable subject matter by virtue of being dependent on dependent Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on July 11, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) an objection to a claim, and
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants assert that amended independent Claims 1 and/or 11 are not disclosed by LEE (US2016/0231035), WESTERMEYER (US2006/0196221) (pp. 6-9 of Applicants’ reply), and FRASER (US2014/0241926).  
	With respect to LEE, Applicants’ assertion that LEE does not disclose the limitation “a first intake branch pipe connected to a first inlet of a first housing of the first compressor and a second intake branch pipe connected to a second inlet of a second housing of the second compressor” because line 116 (Fig. 5 of LEE) coming from the oil separator 120 and connected to the first compressor 110 is not connected to the inlet 160b (3rd full paragraph on p. 8 of Applicants’ reply) is persuasive such that the former 35 U.S.C. 102 rejection of Claims 1 and 11 based on LEE are withdrawn (paragraph #9 of the Final Rejection having notification date of May 11, 2022).  
	With respect to WESTERMEYER, Applicants’ assert that the limitations of amended Claim 1 are not disclosed based on the system of Fig. 1 of WESTERMEYER (fourth full paragraph on p. 8 of Applicant’s’ reply), however, the former rejection of Claim 1 was applied to the embodiment of Fig. 11 of WESTERMEYER (see paragraph #10 of the Final Rejection having notification date of May 11, 2022) which is a different embodiment than the embodiment of Fig. 1 of WESTERMEYER rendering Applicants’ assertion regarding Claim 1 moot.  
	With respect to FRASER, Applicants assert that FRASER does not appear to disclose that the intake branch pipes 208 are connected to the oil separator 206 (first full paragraph on p. 8 of Applicants’ reply) with regard to amended Claim 1.  The Examiner respectfully disagrees with Applicants’ assertion and still interprets FRASER to teach that the intake branch pipes 208 are in connection to the oil separator 206 (compressors #1, #2, #3 all receive refrigerant through the suction line (common supply line 204, ¶ 0061, first four (4) lines, Figs. 6 and 7), and as such, the all have a connection with oil separator (206) and this interpretation is applied to reject amended Claims 1 and 11 under 35 U.S.C. 102 based on FRASER and each rejection is described and fully cited above.  
	Additionally, upon further consideration of the amended limitations in Claims 1 and 11 in regard to WESTERMEYER, the Examiner interprets amended Claims 1 and 11 to read on WESTERMEYER’s refrigeration system and these updated interpretations of WESTERMEYER are applied to reject amended Claims 1 and 11 under 35 U.S.C. 102 and each rejection is described and fully cited above.      

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US-20100186433 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure especially in regard to a control component for the scroll compressors.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday August 12, 2022

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746